PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/414,692
Filing Date: 13 Jan 2015
Appellant(s): Pan et al.



__________________
Rudy Ng (Reg. No. 56,741) 
and Bret Field (Reg. No. 37,620)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05 June 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 12, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 4, 6, 7, 9, 10, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Floter US 20030161934 (hereinafter “Floter”).
Evidence is provided in Hustedt, “Interesterification of Edible Oils” (hereinafter “Hustedt’).  Hustedt is merely used to show that the interesterification described in Floter refers to the fatty acids of the triglycerides constituting the single oil or fat type being randomly redistributed within said triglycerides and/or amongst the triglycerides of only the single oil or fat type to obtain an oil or fat with a modified solid fat content profile.
With respect to claims 1, 4, 6, and 7, Floter discloses preparing a fat for spreads (claims 6 and 7) by applying interesterification treatment upon a vegetable oil, which implies a single oil, such as a high stearic, high oleic sunflower seed oil (Abstract; and Hustedt, types of interesterification include (a) interchange between fat and free fatty acids, (b) interchange between a fat and an alcohol, and (c) rearrangement of fatty acid radicals in triglycerides (transesterification).  In natural fats, the fatty acid radicals are not usually randomly distributed but become so by rearrangement; the distinctive physical properties of natural fats and oils can be changed within limits by this transesterification. Directed interesterified sunflower oil has a melting point which is slightly below 20⁰C and a solid fat index of 10 at 0⁰C and of 5 at 15⁰C.  Since the distribution of fatty acids in most of the natural fats and oils occurs not at random, the nondirected interesterification also changes the distinctive physical properties of the fats, such as the melting point, the solid fat index, the crystallization tendency, the texture, etc. (Abstract, P30, 1st paragraph; P391, left col., 1st paragraph; P391, right col., 3rd paragraph; and P391, right col., 5th paragraph – P392, left col., top).
With respect to claims 3 and 12, Floter discloses enzymatic rearrangement may be used (paragraphs [0006] and [0020]).
Regarding claims 9 and 10, absent any clear and convincing evidence to the contrary, the increased amount of SUS, SSU, and/or SSS triglycerides (claim 9) as well as the increased SFC profile (claim 10) of the oil or fat would naturally occur from said method since Floter positively recites all of the claimed process steps, and the increased amount of SUS, SSU, and/or SSS triglycerides and the increased SFC profile of the oil or fat are intended results of the claimed process.  Further, as evidenced by Hustedt, interesterification increases the melting point, since the melting point of a fat depends to some degree upon the content of saturated glycerides, and it is possible to rd paragraph).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6, 7, and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oonishi et al. US 20110039008 (hereinafter “Oonishi”) in view of Floter US 20030161934 (hereinafter “Floter”). 
Evidence is provided in Hustedt, “Interesterification of Edible Oils” (hereinafter “Hustedt’).  Hustedt is merely used to show that the transesterification (interesterification) described in Oonishi refers to the fatty acids of the triglycerides constituting the single oil or fat type being randomly redistributed within said triglycerides and/or amongst the triglycerides of only the single oil or fat type to obtain an oil or fat with a modified solid fat content profile.
Regarding claims 1-4, 6, 7, 9-12, 14-19, Oonishi discloses subjecting one vegetable oil to transesterification (interesterification) and using the product to prepare cream in the confectionery fields (claims 6 and 7) (paragraphs [0001] and [0050]).  As evidenced by Hustedt, types of interesterification include (a) interchange between fat st paragraph; P391, left col., 1st paragraph; P391, right col., 3rd paragraph; and P391, right col., 5th paragraph – P392, left col., top).
Oonishi also discloses transesterification can be either of chemical transesterification reaction and enzymatic transesterification reaction (claims 3, 12, 14, and 19) (paragraph [0065]).  The chemical transesterification reaction is a transesterification reaction which is carried out using a chemical catalyst such as sodium methylate (sodium methoxide) and carried out at temperatures of 80-120°C, which overlaps the claimed range of 60-90°C (claims 2, 11, 14, 17, and 18) (paragraphs [0066]-[0067]).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
However, Oonishi does not expressly disclose the single oil or fat type is selected from the group consisting of high stearic high oleic sunflower oil, high stearic high oleic 
Floter discloses preparing a fat by applying interesterification treatment upon a vegetable oil, which implies a single oil, such as a high stearic, high oleic sunflower seed oil (Abstract; and paragraphs [0001], [0005], [0006], [0010], [0016], and [0020]).
Based upon the fact that Floter and Oonishi similarly teach subjecting a single fat type or oil to interesterification (transesterification), Oonishi discloses subjecting any oil, such as sunflower oil, soybean oil, rapeseed oil, cottonseed oil as well as fractions thereof or oils having high oleic acid content, to transesterification (interesterification) (paragraph [0050]), and the simple selection of the particular oil component processed by interesterification is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Floter, to select high stearic, high oleic sunflower seed oil in the process of Oonishi based in its suitability for its intended purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp.
Absent any clear and convincing evidence to the contrary, the increased amount of SUS, SSU, and/or SSS triglycerides (claims 9 and 15) as well as the increased SFC profile (claims 10 and 16) of the oil or fat would naturally occur from said method since Oonishi and Floter positively recites all of the claimed process steps, and the increased amount of SUS, SSU, and/or SSS triglycerides and the increased SFC profile of the oil or fat are intended results of the claimed process.  Further, Hustedt discloses interesterification increases the melting point, since the melting point of a fat depends to some degree upon the content of saturated glycerides, and it is possible to convert a liquid oil into a plastic product with the consistency of a shortening by this method (P391, right col., 3rd paragraph).  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977). 
Regarding claims 13 and 20, Oonishi teaches the transesterification process comprises contacting the single oil or fat type with an enzyme wherein the enzyme is a non-specific 1,3- enzyme (paragraphs [0065]-[0070]).

(2) Response to Argument
As shown above, claims 1, 3, 4, 6, 7, 9, 10, and 12 stand rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Floter, and claims 1-4, 6, 7, and 9-20 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oonishi in view of Floter 
Appellant respectfully disagrees with the assertions in the Office Action and contents that Floter fails to teach an intraesterification process according to the Appellant’s claimed invention.  A feature of the presently claimed invention is a process of intraesterification of fats. In this process, one or more types of triglycerides are modified by redistribution of the fatty acids between the triglycerides. Applying the redistribution of fatty acids with only one fat type, or one single fat type, instead of two or more fat types is referred to as intraesterification. In other words, intraesterification is an esterification involving one single fat type.  In contrast, an esterification comprising two or more fat types is known as an interesterification.  In maintaining the instant rejection, the Office refers to a process of interesterification and alleges that such interesterification process would anticipate the Appellant’s claimed intraesterification process. However, there is a crucial difference between interesterification in which fatty acids are rearranged or redistributed from the triglycerides of one oil to the triglycerides of another oil, and intraesterification in which rearrangement or redistribution is from one triglyceride in an oil to another triglyceride in the same oil or even from one position in a triglyceride to another position of that same triglyceride. One of ordinary skill in the art would appreciate that transesterification is the most widely used type of interesterification in the food industry.  In sequence, the ester bonds linking the fatty 
Examiner disagrees.  As taught in the evidentiary reference Hustedt, types of interesterification include (a) interchange between fat and free fatty acids, (b) interchange between a fat and an alcohol, and (c) rearrangement of fatty acid radicals in triglycerides (transesterification).  In natural fats, the fatty acid radicals are not usually randomly distributed but become so by rearrangement; the distinctive physical properties of natural fats and oils can be changed within limits by this transesterification. Directed interesterified sunflower oil has a melting point which is slightly below 20⁰C and a solid fat index of 10 at 0⁰C and of 5 at 15⁰C.  Since the distribution of fatty acids in most of the natural fats and oils occurs not at random, the nondirected interesterification also changes the distinctive physical properties of the fats, such as the melting point, the solid fat index, the crystallization tendency, the texture, etc. (Abstract, P30, 1st paragraph; P391, left col., 1st paragraph; P391, right col., 3rd paragraph; and P391, right col., 5th paragraph – P392, left col., top).  While the terminology used in Hudstedt as well as Floter and Oonishi may differ from Appellant’s, it is clear that the interesterification (c-rearrangement of fatty acid radicals in triglycerides, transesterification) of a natural fat or oil described in Hudstedt, the interesterification of a single oil type in Floter, and the transesterification of an oil or fat in Oonishi are identical to intraesterification of a single oil or fat type as described by Appellant.
Appellant argues Floter discloses a triglyceride fat which comprises at least 20 wt% HUU triglycerides and at least 18 wt% HOH and HLFI triglycerides with a ratio of HOH:HLH of 30:70 to 85:15, at least 8-30 wt% HOO and at least 20 wt% HUU 
Examiner disagrees.  Floter teaches subjecting a single oil or fat type to an intraesterification process as presently claimed since Floter teaches applying interesterification treatment upon a liquid vegetable oil, which implies a single oil (paragraphs [0005]-[0006]). Although Floter repeatedly refers to blends of different fat types and the working examples in Floter are directed to blends or mixtures of different fat types, Floter is not limited to the examples or preferred embodiments since Floter also teaches the starting oil, which is interpreted as a single oil or fat type, used to prepare the blend may be subjected to enzymatic rearrangement (paragraph [0020]).  Additionally, the blend in one particular example is considered a single oil or fat type as presently claimed since the blend only contains sunflower oil, which is a single oil type (paragraph [0031]). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  A reference may be relied upon for all that it would have reasonably suggested to one Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Further, while enzymatic rearrangement is preferably not used, Floter still teaches subjecting starting material to enzymatic rearrangement.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Appellant argues a prima facie case of obviousness has not been established because the cited combination of references does not disclose or suggest every element of the Appellant’s claimed invention.  A transesterification process does not result in an oil with rearranged or redistributed fatty acids. Instead, a transesterification process as taught by Oonishi results in in the formation of three fatty acid alkyl esters and one glycerol. See, e.g., Figure 3, Panel B. Moreover, the product described in Oonishi is a mixture of three oils for so called “fat-and-oils”. The mixture is used for making oil-in-water emulsions, in particular creams.  According to the Office, paragraph [0050] of Oonishi allegedly discloses transesterification of one oil. However, as explained above, transesterification is an entirely different process. As discussed above, transesterification does not involve rearrangement of fatty acids between oils, but rather splitting the triglyceride into a glycerol and fatty acid alkyl esters. As such, Oonishi does not disclose or suggest an intraesterification process according to the Appellant’s claimed invention.
Examiner disagrees.  Oonishi teaches subjecting a single oil or fat type to an intraesterification process as presently claimed.  Although paragraph [0050] of Oonishi  or a mixture of these oils to transesterification (emphasis added) (paragraph [0050]). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).
Appellant argues further support for the Appellant’s position is found in the Declaration under 37 C.F.R. §1.132 by Andres Zambelli, Ph.D., which was filed April 25, 2018.  This Declaration has been previously addressed in the Final Rejection of August 27, 2018 (see paragraphs 18-30 of the Office Action), which has been incorporated below.
Response to Amendment
The Declaration filed under 37 CFR 1.132 filed April 25, 2018 is insufficient to overcome the 35 USC 102(b) rejection of claims 1, 3, 4, 6, 7, 9, 10, and 12 over Fine and the 35 USC 103(a) rejection of claims 1-4, 6, 7, and 9-13 over Oonishi in view of Floter as set forth in the last Office action because of the following reasons:
The Declaration indicates that Floter was read and comments with respect to relevant passages were noted (paragraphs 2-3, P1-P2).  Particular focus is drawn to 
The Declaration discloses paragraph [0005] of Floter recites “Suitable hardstock fats are usually obtained by applying one or more blending, fractionation, hydrogrenation, and interesterification treatments upon a liquid vegetable oil”, and the inference/conclusion of this paragraph is “The liquid vegetable oil is “blended” before being interesterified.  This is in my view the common interpretation of this paragraph, as interesterification on a single type of oil was not known in the field” (item 3, P2).
Examiner disagrees.  Paragraph [0005] of Floter is interpreted as applying blending and/or fractionation and/or hydrogenation and/or interesterification upon a single liquid vegetable oil.  Blending may not be performed at all or required to be performed prior to interesterification of a liquid vegetable oil from this disclosure of Floter.  Therefore, Floter successfully teaches subjecting a single oil to an intraesterification process as presently claimed.  
Further, interesterification of a single type of fat or oil was indeed known in the art at the time of the Applicant’s invention as evidenced by Floter and Oonishi as shown above and previously cited Fine WO 2006133124 (paragraphs [0018], [0030], [0032], [0033], [0035], and [0051]) and Lantz US 6277433 (C2, L34-39; and C4, L1-60).  See Non-Final Rejection of 31 July 2015.
The Declaration discloses paragraph [0016] of Floter recites “It has been found that such fats can be obtained by blending high stearic vegetable oils”, and the inference/conclusion of this paragraph is “Teaches blending” (item 5, P2).  The Declaration also discloses “In conclusion, the teachings of Floter are clearly focused on th paragraph, P5).  According to the Examiner, Floter teaches “interesterification upon a liquid vegetable oil.”  See, e.g., Floter [0005].  As indicated above, interesterification, as referred to in Floter, is a conventional process where the fatty acids of different types of oils or fats are redistributed. There is no disclosure or suggestion in Floter that the oil subjected to the interesterification process was a single type of oil as defined by the present Applicants.  As such, Floter does not disclose or suggest a transesterification process of a single type of oil or fat” (9th paragraph, P6).
Examiner disagrees with the interpretation of Floter.  While blending of high stearic vegetable oils and other oils is taught to make the final product of Floter (see also items 1, 2, 4, 6, 7, and 9-15; P2-P5 of the Declaration), Floter still teaches that the starting materials, such as high stearic high oleic sunflower seed oil, may be modified by natural treatment such as refining, dry fractionation, blending, and enzymatic rearrangement (paragraphs [0016] and [0020]), which successfully teaches subjecting a single oil (high stearic high oleic sunflower oil) to intraesterification as presently claimed.
 The Declaration discloses paragraph [0020] of Floter recites “When a modification of the natural starting oils is needed preferably only a natural treatment is used, which is a treatment selected from the group consisting of refining, dry fractionation, and blending.  Enzymatic rearrangement, although considered natural, preferably is not used”, and the inference/conclusion of this paragraph is “Although this paragraph mentions enzymatic rearrangement, it indicates that this is preferably not 
Examiner disagrees.  While enzymatic rearrangement is preferably not used, Floter still teaches subjecting starting material to enzymatic rearrangement.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The Declaration discloses “I have also read Oonishi and am of the opinion that this document does nowhere suggest that interesterification can be performed on a single fat type instead of a blend of different fat types (5th paragraph, P5).  Paragraph [0050] states that fat-and-oil B, which is a raw material of the fat-and-oil composition of the invention, can be obtained by transesterification of one or a mixture of the in this paragraph listed oils, including sunflower seed oil.  The recitation of “one or a mixture of” is said to imply that the oil to be interesterified does not have to be a blend, and could thus also be a single type of oil.  There is, however, no evidence or indication that interesterification of a single type of oil can indeed be performed, nor that this would provide a useful result.  As interesterification on a single type of oil was not known in the field, no one would have read interesterification of a single type of oil into the recited sentence.  What one may have read into this sentence is for instance the interesterification of a blend of different types of sunflower oil.  This paragraph does thus not suggest that interesterification may be performed on an oil of a single fat type (6ht paragraph, P7).  The Examiner also alleged that Oonishi teaches subjecting one oil th paragraph, P6).
Examiner disagrees.  Although the final product of Oonishi is a blend of fats and oils and paragraph [0050] of Oonishi includes a list of different types of oils (component B of the final product of Oonishi), Oonishi still teaches subjecting one oil, which implies a single oil or fat type, to transesterification (interesterification) since Oonishi discloses component B of the final product may be “processed oils of one or a mixture of these oils, for example, … transesterified oils obtained by subjecting ONE or a mixture of these oils to transesterification (emphasis added) (paragraph [0050]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).
Further, interesterification of a single type of fat or oil was indeed known in the art at the time of the Applicant’s invention as evidenced by Floter and Oonishi as shown above and previously cited Fine WO 2006133124 (paragraphs [0018], [0030], [0032], [0033], [0035], and [0051]) and Lantz 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793         
                                                                                                                                                                                               Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.